Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

     	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a plurality of queues configured to…..” , “ a kernel mode driver configured to….”, “a Scheduler configured to …..”  , in claim 1-10. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: See  FIG. 1 and [0013]- [0019]  , “an operating system running on the CPU 105 implement a kernel mode driver”, “Applications execute on the GPU 110 in a user mode”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schluessler et al. (US 2018/0300841, Achluessler, hereinafter) in view of Paltashev et al. (US 2018/0114290, Paltashev et al. (US 2018/0114290, Paltashev, hereinafter) and Sharma et al. (US 10,861,126, Sharma hereinafter). 

As to claim 1, Schluessier teaches an apparatus (e.g., FIG. 4D), comprising: 
 	a plurality of queues (e.g., “a command queue “ for “media pipeline 2424 “,  an other “ command queue “ for “3D pipeline 2422 “) configured to store command buffers (e.g. para 297, “media pipeline 2424 is configured in a similar manner as the 3D pipeline 2422 “, “A set of media pipeline state commands 2440 are dispatched or placed into in a command queue before the media object commands 2442” ) prior to execution in a corresponding plurality of pipelines (e.g.,  “3D 2522”, Media 2424”, FIG. 24B, para 296-298); 
 queue “ for “media pipeline 2424 “,  an other “ command queue “ for “3D pipeline 2422 “) to a first application  (e.g., “480”, FIG. 4D) in response to receiving registration requests from the first application (see FIG 4 D); and 
 	a scheduler configured to schedule command buffers in the first subset of the plurality of queues (e.g., para 215, “streaming multi-processor (SM) 1500 is shown. The illustrated SM 1500 includes K scheduler units 1504 coupled to an instruction cache 1502, wherein each scheduler unit 1504 receives a thread block array from a pipeline manager (not shown) and manages instruction scheduling for one or more thread blocks of each active thread block array. The scheduler unit 1504 may schedule threads for execution in groups of parallel threads”) .
 	However, Schluessier does not teach, the first subset of the plurality of queues includes at least two of the plurality of queues, the first subset of the plurality of pipelines includes at least two of the plurality of pipelines; concurrent execution on the first subset of the plurality of pipelines; 
 	Paltashev teaches a scheduler configured to schedule command buffers in a first subset of the plurality of queues for concurrent execution on a first subset of a plurality of pipelines (e.g., para 59, “a pipe scheduler 450 is used to schedule commands for execution by the shared resources that are used to implement the graphics pipelines” and “The graphics processing system 600 includes a command processor 605 (such as the command processor 500 shown in FIG. 5) that is configured to route, queue, or map commands associated with different threads to corresponding asynchronous compute engines 610, 611, 612, which are collectively referred to herein as "the asynchronous compute engines 610-612". Each of the the virtual graphics pipelines concurrently execute commands in different threads generated by different applications” in para 64).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

Sharma teaches a first subset of the plurality of queues includes at least two of the plurality of queues (e.g., “two logical queues 1411”) , a first subset of the plurality of pipelines includes at least two of the plurality of pipelines (e.g., col.  38, lines 18-37,   “the GPU 1414 hardware (e.g., the frontend of the graphics pipeline) to be partitioned among two or more execution pipelines”, “two logical queues 1411 are associated with each command streamer”); concurrent (e.g., “simultaneously”)  execution on the first subset of the plurality of pipelines (e.g., col.  38, lines 18-37,   “As shown in FIG. 17A, render0/render1 work could be bottlenecked on sampler performance, thus lightly using the frontend hardware. Meanwhile, shadow0/shadow1 work is bottlenecked on depth (or Z) throughput, thus heavily using those GPU resources. By executing both passes of work simultaneously, the individual components of the available GPU 1414 hardware can be more fully utilized”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  further modify the method of Schluessier  and Paltashev by adopting the teachings of Sharma to  “ reducing overall power consumption” (see Sharma col. 31, lines 50-55).
 
 

, “The contexts 1001-1003 provide commands to corresponding queues 1005, 1006, 1007, which are implemented in a low level driver domain. The low level driver domain works with hundreds of microseconds delay and manages all GPU queues 1005-1007 and ring buffers creating command packet flows based on API user mode driver requests and other requests”  in para 89”, see FIG. 10). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).



As to claim 4, Schluessier does not teach wherein the kernel mode driver is configured to modify allocation of the first subset of the plurality of queues in response to a modification request user mode driver requests and other requests”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

As to claim 5, Schluessier does not teach wherein the kernel mode driver is configured to move a first queue from the first subset of the plurality of queues that are allocated to the first application to a second subset of the plurality of queues that are allocated to a second application.  However, Paltashev teaches wherein the kernel mode driver is configured to move a first queue (e.g., “702”, FIG. 7)  from the first subset of the plurality of queues that are allocated to the first application to a second subset  (e.g., “701”, FIG. 7) of the plurality of queues that are allocated to a second application (See FIG. 5). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

As to claim 6, Schluessier does not teach wherein the kernel mode driver is configured to reconfigure the first subset of the plurality of queues in response to a reconfiguration request received from the first application.  However, Paltashev teaches wherein the kernel mode driver pipelines can then be reconfigured”  and “Reconfigurable GPUs with virtualized pipelines components, such as described herein, can support numerous different processing configurations that provide optimal power/performance for different execution profiles of different virtual clients that are sharing the same physical GPU device” in para 27). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

As to claim 7, Schluessier does not teach wherein the kernel mode driver is configured to modify a priority associated with the first subset of the plurality of queues in response to the reconfiguration request.  However, Paltashev teaches wherein the kernel mode driver is configured to modify a priority associated with the first subset of the plurality of queues in response to the reconfiguration request (e.g., para 83, “The super pipe domain 910 supports queue status monitoring, as well as queue activation and synchronization between applications based on their priority”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

As to claim 9, Schluessier does not teach wherein a first command in a first command buffer in the first subset of the plurality of queues generates an interrupt that comprises an address pointer values to context status descriptor registers or memory locations”  in para 116 and 45). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).

As to claim 10, Schluessier teachews further wherein the scheduler is configured to use the address to access a data structure that identifies the routine (e.g., para 83, “on a context switch, the context management circuit 448 may store current register values to a designated region in memory (e.g., identified by a context pointer). It may then restore the register values when returning to the context. In one embodiment, an interrupt management circuit 447 receives and processes interrupts received from system devices”). However, Schluessier does not teach wherein the routine generates registration requests that share a second group identifier. Paltashev teaches wherein a routine generates registration requests that share a second group identifier (see FIG. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by 

As to claim 11, see rejection of claim 1 above. Schluessier teaches further  a  method, comprising:  receiving, at a kernel mode driver and from a first application (See FIG. 4D), registration requests  (e.g., para 94, “A work descriptor (WD) 484 contained in the process element 483 can be a single job requested by an application “) to allocate a first subset of a plurality of queues configured to store command buffers prior to execution in a corresponding plurality of pipelines (e.g., para 100, “the application has set up a command queue of work to be completed”, see FIG. 4D).

As to claims 12 and 13, see rejection of claim 2 and 4 above. 
As to claim 14, see rejection of claims 6-7 above. 
As to claim 16, see rejection of claim 9 above. 
As to claim 17, see rejection of claim 10 above . 
As to claim 18, see rejection of claim 3 above. 

As to claim 19,  see rejection of claims 1-3 above. Schluessier teaches further wherein the second queue is configured to store command buffers prior to execution in a second pipeline (e.g., para 39, “receives a command buffer via the I/O unit 204” for “the pipelines send thread execution requests to 3D/Media subsystem 1815, which includes thread dispatch logic for arbitrating and dispatching the various requests to available thread execution resources” in para 240). However, Schluessier does not teach wherein the first registration request context information, e.g., the queues 702 can be created by users via an HSA software stack”, see FIG. 7);and gang scheduling command buffers from the first queue and the second queue for concurrent execution on the first pipeline and the second pipeline (e.g., para 70, “context information associated with concurrent application tasks, scene decomposition, application programming interfaces (APIs), or device drivers. The application/context queues 703 hold tasks defined by multithreading system software”, See FIG. 7). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to  modify the method of Schluessier  by adopting the teachings of Paltashev to  “ improve overall performance of the graphics processing system” (see Paltashev para 142).


As to claim 20, Schluessier teaches further  generating an interrupt in response to execution of a first command in a first command buffer in the first queue (e.g., para 81, “interrupt management services on behalf of a plurality of graphics processing engines 431, 432, N of the graphics acceleration module 446”) or the second queue, wherein the interrupt comprises an address indicating a location of a routine to be executed (e.g., para 83, “on a context switch, the context management circuit 448 may store current register values to a designated .


Claims 8 and 15 are  rejected under 35 U.S.C. 103 as being unpatentable over Schluessler et al. (US 2018/0300841, Achluessler, hereinafter) in view of Paltashev et al. (US 2018/0114290, Paltashev et al. (US 2018/0114290, Paltashev, hereinafter) and Sharma et al. (US 10,861,126, Sharma hereinafter),  as applied to claims 1and 11  above, and further in view of  Maysoon A. Mohammed et al  “Queueing Theory Study of Round Robin versus Priority Dynamic Quantum Time Round RobinScheduling Algorithms”, Maysoon hereinafter, 2015 .

As to claim 8, Schluessier and Paltashev do not teach  wherein the first subset of the plurality of queues is allocated to the first application for a time quantum, and wherein the first application relinquishes the first subset in response to at least one of expiration of the time quantum and the first subset of the plurality of queues becoming empty.  However, Maysoon teaches wherein the first subset of the plurality of queues is allocated to the first application for a time quantum (e.g., page 192, “Several types of queues, such as M/M/1, M/G/1, and G/G/1, are handled using the queueing theory. Our model is focused on M/M/1.”, see FIG. 4 , Table 4, ”PDQT” in page 192) , and wherein the application relinquishes the first subset in response to at least one of expiration of the time quantum (e.g., “a specific period of time”) and the first subset of the plurality of queues becoming empty (e.g.,  page 192, “The arrival process in the system, which needs to be executed within a specific period of time”, “T is the turnaround time (which is equal to the difference between the completion time and arrival time)”, see FIG. 4). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Schluessier , Sharma and Paltashev by adopting the teachings of Maysoon to  “ determine the optimum context switches, turnaround time, and waiting time”  (see Maysoon, abstract).

As to claim 15, see rejection of claim 8 above. 


Response to Arguments

35 U.S.C. § 112(f) Interpretation of Claims 1-10:

 	“Applicant disagrees. The cited "configured to" language refers to a physical arrangement of devices (as opposed to, for example, "configurable to") and does not invoke 35 U.S.C. §112(f). Further, one of ordinary skill would recognize "a plurality of queues," "a kernel mode driver," and "a scheduler" to refer to hardware devices with sufficient structure to perform the recited functions.”

Examiner respectfully disagreed with applicant’s remark since “the cited features queues 155-157, kernel mode driver 145, and scheduler 165 of FIG. 1. See, e.g., Applicant's Specification, FIG. 1 and [0013]- [0019]  appear to be software. 

35 U.S.C. § 112(b) Rejection of Claims 1-10
In view of the amendment and applicant’s remarks,  the  review of the specification shows that the following  GPU 110 and elements in FIG. 1 and [0013]- [0019]   appear to be combination of hardware and software stated, thus   112(b)  rejection is withdrawn.

	Response to Claim Rejections under 35 U.S.C. § 103 
 	Applicant argues that:
 	“Independent claims 1 and 11 
The cited references, individually or in combination, do not teach or suggest at least 
….. wherein the first subset of the plurality of pipelines includes at least two of the plurality of pipelines," as in amended claim 1.”
    
Asynchronous execution mechanism” is added only as directly corresponding evidence to support the prior common knowledge finding as stated above.

Applicant argues that:
 “Independent claim 19 
The cited references do not teach or suggest gang scheduling command buffers for concurrent execution on a first pipeline and a second pipeline as in Applicant's claim.”.

In response, the specification states that:  

[0018] “One or more of the queues 155-157 are allocated to received command buffers 150 for an application. Gang scheduling is used to schedule command buffers 150 concurrently from multiple queues 155-157”.

 	According to applicant specification as stated above in [0018 the examiner respectfully disagrees and submits that  Paltashev teaches gang scheduling command buffers (e.g., “a pipe scheduler 450 is used to schedule commands” for “The command processor 500 also includes firmware to fetch commands from command buffers”) from the first queue and the second queue for concurrent execution  (e.g., “to concurrently process different command flows “, “to implement the graphics pipelines””) on the first pipeline and the second pipeline (e.g., para 59, “a pipe scheduler 450 is used to schedule commands for execution by the shared resources that are used to implement the graphics pipelines” for “to map the queues 405-410 to the corresponding shared hardware resources”, “to  and “to implement a configurable number of virtual pipelines to concurrently process different command flows”, “a command processor 500 that is configured to fetch commands from one or more application queues” “The command processor 500 also includes firmware to fetch commands from command buffers”, “perform graphics pipeline and compute pipeline scheduling”, “The scheduling engine 505 includes a queue block 530 that provides queues, buffers” in abstract and para 60-61. Also, see para 64, see FIG. 6).Therefore, these  teachings of Sandoval suggests “gang scheduling command buffers for concurrent execution on a first pipeline and a second pipeline” (emphasis added). Applicant is reminded that rejections are based on references as a whole and not just the cited passages.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the cited art or disclosed by the examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        
/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194